The Honorable Tommy E. Mitchum State Representative P.O. Box 2082 Batesville, AR 72501
Dear Representative Mitchum:
This is in response to your request for an opinion regarding a compensation insurance carrier's responsibility for handling a licensed chiropractor's claims as a provider in the State of Arkansas.
The Arkansas Supreme Court noted in the case of Alexander v. LeeWay Motor Freight, 15 Ark. App. 41, 689 S.W.2d 3 (1985) that an injured employee is allowed, under the Arkansas Workers' Compensation Law, to seek medical treatment from a chiropractor.15 Ark. App. at 42. The court cited to Act 444 of 1983, which amended what is now codified in relevant part as A.C.A. §11-9-514(a)(2) to provide for a change from an employer — selected physician to a chiropractic physician by the employee's advance written notification to the employer or carrier. Id.
The court went on to note, however, that:
  [t]he claimant's right to seek treatment from a chiropractor is not unconditional; he still must prove the treatment is reasonable and necessary and causally related to his compensable injury.
Id. at 44.
Whether the treatment provided is reasonable and necessary is a question of fact for the Workers' Compensation Commission.Deboard v. Colson Co., 20 Ark. App. 166, 725 S.W.2d 857 (1987). As a general matter, however, "medical services" provided by the employer for an injured employee can include chiropractic services.1 Thus, if statutory procedures are followed and the treatment is "reasonably necessary," it may be concluded that the compensation carrier will be obligated to pay for such services in accordance with the Workers' Compensation Law. Seegenerally A.C.A. §§ 11-9-405 and 11-9-408.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb
1 "The employer shall promptly provide for an injured employee such medical, surgical, hospital, and nursing service . . . as may be reasonably necessary for the treatment of the injury received by the employee." A.C.A. § 11-9-508(a).